Citation Nr: 1513971	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, followed by a period of inactive duty in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Columbia.  A transcript of that proceeding is associated with the claims file.


FINDING OF FACT

The Veteran is not a combat veteran, and credible supporting evidence of an in-service stressor or event has not been shown.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's January 2011 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  Service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding VA or private treatment records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran has not been afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, as will be discussed in greater detail below, the Veteran's assertions that he served in Vietnam are not credible.  The evidence of purported service in Vietnam is greatly outweighed by the other evidence of record.  The evidence simply does not indicate that there is any in-service event occurring that gave rise to the Veteran's psychiatric disorders.  Likewise, medical evidence linking the Veteran's psychiatric disorders with service is predicated on the Veteran's incredible account of history and, as such, is not probative.  Further, as will be discussed in greater detail below, the Veteran's present assertions that he has experienced psychiatric symptoms since service are not credible.  As such, under McLendon, VA was not required to provide the Veteran with a medical examination in conjunction with his claim for service connection.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

The Veteran attributes his current mental health problems to his military service.  Particularly, the Veteran asserts that he served in Vietnam for approximately three weeks and that purported service is the source of his acquired psychiatric disabilities.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2014); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99.

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2014).

Initially, the Board does not dispute that the Veteran has a current diagnosis of PTSD, depressive disorder, and panic disorder.  See May 2011 VA Treatment Record.

However, the purported in-service event claimed by the Veteran, his service in Vietnam for three weeks, is not credible. 

The Veteran has asserted that he served in Vietnam for approximately three weeks.  See December 2010 Statement of Veteran.  He purports that he was so afraid of being harmed that he hid underneath a bed.  Id.  The Veteran reported that he was afraid he would die in Vietnam as his brother and cousin were both killed while serving in Vietnam.  See Board Hearing Transcript at 2.  He testified that he was stationed at the 90th Replacement Station in Long Binh.  See id at 5.  The Veteran asserted that his mother lobbied Senator Strom Thurmond to have the Veteran returned from Vietnam because the Veteran's brother was killed in Vietnam.  See id at 7.  

In filing a claim for service connection for a heart murmur and high blood pressure, the Veteran explicitly stated that he was not exposed to Agent Orange and did not serve in Vietnam.  April 2008 Claim for Service Connection.

In support of his contention that he served in Vietnam, the Veteran submitted several lay statements attesting to the purported fact that he actually served in Vietnam.

In an undated letter, A.S., a friend of the Veteran, stated that he saw the Veteran in Vietnam while both were purportedly serving there.  A.S. stated that he asked the Veteran if any of their mutual friends or family members were serving in Vietnam.  According to A.S., the Veteran stated that he was attempting to leave Vietnam to return to the United States.

In an undated letter, the Veteran's brother stated that the Veteran served in Vietnam in 1970.  The Veteran's brother stated that all of the men in their community were drafted and ordered to serve in Vietnam.

In a January 2013 letter, the Veteran's wife stated that the Veteran was ordered to serve in Vietnam.  She stated that, along with the Veteran's mother, she talked to Senator Strom Thurmond in an effort to have the Veteran returned to the United States from Vietnam.  According to the Veteran's wife, Senator Thurmond explained that he would try to have the Veteran returned home and that President Richard Nixon was in the process of withdrawing troops from Vietnam.

In an undated letter, the Veteran's wife stated that the Veteran served in Vietnam for three to four weeks.  She stated that the Veteran's mother told her that she was going to talk to a member of Congress to have the Veteran returned to the United States.  The Veteran's wife then stated that the Veteran's mother later relayed that the Veteran was back in the United States. 

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Regarding the statements of the Veteran himself, the Board finds his assertions that he served in Vietnam to be not credible. The Veteran is competent to report that he served in Vietnam.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, prior to filing any claim for PTSD, the Veteran explicitly stated that he did not serve in Vietnam.  See April 2008 Claim for Service Connection.  However, after claiming that service connection for PTSD is warranted, the Veteran has now claimed that he served in Vietnam for about three weeks.  The Veteran's own statements are internally inconsistent.  The Veteran has asserted both that he did and did not serve in Vietnam.  These inconsistent statements render the Veteran's post-service statements that he served in Vietnam no credible.  As his statements that he served in Vietnam are not credible, the Veteran's statements are entitled to no probative weight.

Regarding the Veteran's wife's statements, those too are inconsistent.  Initially, the Veteran's wife asserted that the Veteran's mother went to a member of Congress in an attempt to have the Veteran returned home.  However, in a later statement, the Veteran's wife stated that she personally went to lobby Senator Thurmond to have the Veteran returned home.  The Veteran's wife's accounts as to her own involvement in having the Veteran returned from Vietnam have varied significantly.  She claimed that the Veteran's mother attempted to lobby a member of Congress to have the Veteran returned home, while later she stated that she herself lobbied Senator Thurmond to have the Veteran returned home.  That inconsistency renders her assertions not credible and entitles those statements to no probative weight.

Regarding the Veteran's wife's and brother's statements that the Veteran served in Vietnam, it appears those statements are based upon the Veteran's own assertion that he served in Vietnam.  Indeed, neither the Veteran's brother nor his wife has stated that he or she personally observed the Veteran serving in Vietnam.  As those statements are based on the Veteran's not credible account of serving in Vietnam, as discussed above, the secondhand accounts relaying that the Veteran served in Vietnam are equally not credible or probative.

On the whole, the Board finds that the evidence weighs in favor of a finding that the Veteran did not serve in Vietnam.  Service treatment records do not show any evidence that the Veteran served in Vietnam.  Likewise, approximately 100 pages of service personnel records make no reference to service in Vietnam.  The Veteran's Form DD-214 reflects no foreign and/or service.  The Veteran did not receive any medal evidencing possible service in Vietnam.  While A.S. stated that he encountered the Veteran while serving in Vietnam, that statement is terse.  A.S. does not explain why he left his home base to go ". . . up the street. . ." where the Veteran was purportedly stationed.  There is no evidence to corroborate the assertion that A.S. was even in Vietnam at the time the Veteran purported to have been there.  Indeed, it is unlikely that the Veteran's childhood friend, assigned to a completely different unit, happened to encounter the Veteran in the mere three weeks that he purported to have served in Vietnam.  Nonetheless, the Board finds the other evidence of record to far outweigh A.S.'s statement.  There is significant evidence that the Veteran never served in Vietnam, including the Veteran's own statement that he never served there.  The evidence of record overwhelmingly indicates that the Veteran never served a three week tour of duty in Vietnam.

Having determined that the Veteran did not serve in Vietnam, there is no in-service event upon which service connection for a psychiatric disorder can be granted.  The Veteran has exclusively related his psychiatric disorders to his purported service in Vietnam.  Likewise, there is no stressor upon which service connection for PTSD specifically can be granted.  Indeed, there is no evidence that the Veteran engaged in combat at any point during his period of service, see Form DD-214, and a stressor may not be conceded.

The Board acknowledges the fact that several VA clinicians have discussed the impact of the Veteran's purported service in Vietnam on his mental health.  See, e.g., May 2011 VA Treatment Record (Veteran wonders why he was sent to Vietnam and Veteran feels like a coward for leaving Vietnam); November 2010 VA Treatment Record (Veteran experiences flashbacks to his time in Vietnam).  However, those associations are based on the Veteran's incredible accounts that he actually served in Vietnam.  As discussed above, the Veteran has inconsistently stated whether he served in Vietnam.  Because those clinicians' associations of the Veteran's psychiatric symptoms with his purported service in Vietnam were based on the Veteran's incredible account of events, no probative value is afforded to those associations.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).

Further, the Board acknowledges the Veteran's complaints of depression and anxiety since he purportedly returned from Vietnam in either 1969 or 1970.  See February 2011 VA Treatment Record (Virtual VA).  Likewise, the Veteran's wife has asserted that the Veteran displayed psychiatric symptoms upon his purported return from Vietnam.  See Undated Statement of Veteran's wife.  However, the Veteran was afforded an examination in April 1993 as part of his duties in the reserves.  There, the Veteran explicitly stated that he had never experienced depression, excessive worry, nervous trouble of any sort, or frequent trouble sleeping.  See April 1993 Report of Medical History.  The current statements that the Veteran has experienced psychiatric symptoms since 1970 are directly contradicted by the Veteran himself because in 1993 he stated that he never experienced such.  Thus, statements that the Veteran has experienced such symptoms since service are not credible and not probative.   There is no credible evidence that the Veteran has suffered from psychiatric symptoms since service or that such had its onset in the year following service.  Thus, presumptive service connection is not warranted.

In conclusion, service connection for a psychiatric disorder is not warranted.  While the Veteran has related his psychiatric problems to his purported service in Vietnam, the evidence overwhelmingly shows that the Veteran never served in Vietnam.  Indeed, the Veteran himself has explicitly stated that he never served in Vietnam.  Thus, there is no stressor upon which service connection for PTSD can be awarded.  Likewise, there is no in-service incident or occurrence for which service connection for a psychiatric disorder other than PTSD can be awarded.  Reports linking the Veteran's psychiatric disorder with his purported service in Vietnam are not probative as they are based on the Veteran's incredible accounts from service.  Finally, the Veteran's recent argument that he has suffered from psychiatric symptoms since service are not credible because in the past he stated that he had never experienced such.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disability is denied.  See 38 U.S.C.A §5107.





ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


